     Case 2:18-cv-02081-TLN-KJN Document 63 Filed 02/12/19 Page 1 of 3

 1   AARON J. FISCHER (SBN 247391)                     JESSICA VALENZUELA SANTAMARIA
      Aaron.Fischer@disabilityrightsca.org             (220934)
 2   ANNE HADREAS (SBN 253377)                           jvs@cooley.com
      Anne.Hadreas@disabilityrightsca.org              MARK A. ZAMBARDA (314808)
 3   DISABILITY RIGHTS CALIFORNIA                        mzambarda@cooley.com
     1330 Broadway, Suite 500                          ADDISON M. LITTON (305374)
 4   Oakland, CA 94612                                   alitton@cooley.com
     Telephone: (510) 267-1200                         COOLEYLLP
 5   Fax: (510) 267~1201                               3175 Hanover Street
                                                       Palo Alto, CA 94304-1130
                                                       Telephone: (650) 843-5000
 6   TIFANEI RESSL-MOYER (SBN 319721)                  Fax: (650) 849-7400
      Tifanei.Ressl-Moyer@disabilityrightsca.org
 7   DISABILITY RIGHTS CALIFORNIA                      KATHLYN A. QUERUBIN (SBN 275085)
     1831 K Street                                       kquerubin@cooley.com
 8   Sacramento, CA 95811                              COOLEYLLP
     Telephone: (916) 504-5800                         101 California Street, 5th Floor
 9   Fax: (916) 504-5801                               San Francisco, CA 94111-5800
                                                       Telephone: (415) 693-2000
10   DONALD SPECTER (SBN 83925)                        Fax: (415) 693-2222
      DSpecter@prisonlaw.com
11   MARGOT MENDELSON (SBN 268583)                     Attorneys for Plaintiffs
      MMendelson@prisonlaw.com
12   SOPHIE HART (SBN 321663)
      SophieH@prisonlaw.com
13   PRISON LAW OFFICE
     1917 Fifth Street
14   Berkeley, California 94710
     Telephone: (510) 280-2621
15   Fax: (510) 280-2704

16   Attorneys for Plaintiffs

17                                UNITED STATES DISTRICT COURT

18                              EASTERN DISTRICT OF CALIFORNIA
19   LORENZO MAYS, RICKY                             Case No.: 2:18-cv-02081 TLN KJN
     RICHARDSON, JENNIFER BOTHUN,
20   ARMAN! LEE, LEERTESE BEIRGE, and                CLASS ACTION
     CODY GARLAND, on behalf of
21   themselves and all others similarly situated,   DECLARATION OF GOLDYN COOPER

22                      Plaintiffs,
            v.
23
     COUNTY OF SACRAMENTO
24
                        Defendant.
25
26
27
28

                                                                       Case No.: 2:18-cv-02081 TLN KJN
                                                                             COOPER DECLARATION
     Case 2:18-cv-02081-TLN-KJN Document 63 Filed 02/12/19 Page 2 of 3


 1   I, Goldyn Cooper, declare as follows:
 2
            1.       I have personal knowledge of the following facts and would competently
 3
     testify to them if called upon by a court to do so.
 4
            2.       I am a pretrial detainee in Sacramento County's Main Jail. I have been
 5
     detained since approximately November 20, 2018.
 6
            3.       I am currently on T-Sep status. I have spent all of my time in the Jail on
 7
     T-Sep status.
 8
            4.       When I first arrived on T-Sep, my cell was filthy. There were feces and
 9
     what looked like blood smeared on the walls, old food on the floor, and gnats buzzing
10
     around the cell. The cell smelled strongly of feces and urine. I was not given any
11
     cleaning supplies so I tried to clean the walls with my towel and water. The smell was
12
     so terrible that I became ill and vomited. I am just now getting my appetite back.
13
            5.       I have been diagnosed with bipolar disorder and personality disorder. I
14
     experience auditory hallucinations and take multiple psychotropic medications to treat
15
     my mental illness.
16
            6.       I rarely see mental health staff in the Jail. I receive no counseling, no
17
     individual therapy, and no group programming. What little contact I do have with
18
     mental health staff is not private. They come to my cell door accompanied by custody
19
     officers who can overhear our entire conversation. Other people incarcerated in the
20
     unit can also overhear us and have laughed and made fun of my mental health
21
     problems. The visits are also very brief. The only questions mental health staff ask
22
     are things like, "Are you suicidal? Are you homicidal? Are you taking your meds?"
23
            7.       I feel hopeless and am unable to cope with the extreme isolation in T-
24
     Sep. I do not have a cellmate and am confined to my cell for most of the day.
25
     Sometimes I am only offered time out of my cell late at night. I feel trapped, like an
26
     animal. My anxiety gets so bad when I am in my cell that I feel like I cannot breathe.
27
     My hands shake and I cannot catch my breath. The voices that I hear in my head get
28
                                                     2                 Case No.: 2:18-cv-02081 TLN KJN
                                                                             COOPER DECLARATION
     Case 2:18-cv-02081-TLN-KJN Document 63 Filed 02/12/19 Page 3 of 3

 1   louder when I am having an anxiety attack. To cope, I lay down on the floor and try to
 2   breathe in the air from the day room underneath my cell door. I do not know how
 3   much longer I can go on doing this. I feel that my life has no value. It is like I am
 4   being tortured.
 5
            I declare under penalty of perjury that the forgoing is true and correct. Executed
 6
     this lf.day of January, 2019 at Sacramento, California.
 7
 8

 9

10
11

12
13
14

15
16

17

18

19
20
21
22
23

24

25

26
27
28
                                                   3                Case No.: 2:18-cv-02081 TLN KJN
                                                                          COOPER DECLARATION
